       Case: 4:21-cv-00159-SEP Doc. #: 4 Filed: 08/31/21 Page: 1 of 1 PageID #: 37




                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF MISSOURI
                                        EASTERN DIVISION

 JEREMY K. ROSS,                                   )
                                                   )
                Plaintiff,                         )
                                                   )
         v.                                        )              No. 4:21-CV-159 SEP
                                                   )
 ANDREA NEHOFF, et al.,                            )
                                                   )
                Defendants.                        )

                                    MEMORANDUM AND ORDER

       Plaintiff moves for appointment of counsel in this action brought pursuant to 42 U.S.C. § 1983.
Doc. [3]. After considering the motion and the pleadings, the motion is denied without prejudice.
       There is no constitutional or statutory right to appointed counsel in civil cases. Phillips v. Jasper
Cty. Jail, 437 F.3d 791, 794 (8th Cir. 2006). In determining whether to appoint counsel, the Court
considers several factors, including (1) whether the plaintiff has presented non-frivolous allegations
supporting his or her prayer for relief; (2) whether the plaintiff will substantially benefit from the
appointment of counsel; (3) whether there is a need to further investigate and present the facts related to
the plaintiff’s allegations; and (4) whether the factual and legal issues presented by the action are
complex. See Phillips, 437 F.3d at 794.
       Plaintiff has presented non-frivolous allegations in his complaint. However, simultaneously with
this Memorandum and Order, the Court has issued a stay in this matter pursuant to the Supreme Court
case of Wallace v. Kato, 549 U.S. 384 (2007). As such, the Court will deny Plaintiff’s motion for
appointment of counsel at this time.
       Accordingly,
       IT IS HEREBY ORDERED that Plaintiff’s motion (Doc. [3]) is DENIED without prejudice.
       Dated this 31st day of August, 2021.




                                                   SARAH E. PITLYK
                                                   UNITED STATES DISTRICT JUDGE
